Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As a preliminary matter, the Examiner makes note that there was an inadvertent typographical error with respect to the claim listings of Group I.  Group 1, claims 16-27, are directed to a coating material, as is clearly stated by the preamble.
Applicant’s election without traverse of Group I, claims 16-27 in the reply filed on 21 April 2022 is acknowledged.
Claims 28-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 April 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US Serial No. 2016/0002524).
Regarding claims 16 and 26; Shimizu et al. teaches a curable composition comprising 20-95 mass % [0088] of a bifunctional (meth)acrylate monomer such as tripropylene glycol dimethacrylate and/or tetrapropylene glycol dimethacrylate (difunctional, alkoxylated acrylate monomer) [0083], 1-10 mass % [0088] of a di(meth)acrylate monomer such as polyethylene glycol diacrylate and polyethylene glycol dimethacrylate (claim 26) [0086].  Shimizu et al. teaches the composition further comprises an acrylate oligomer in an amount of 0-50 mass % [0112] and a photoinitiator [0132] in an amount of 0.001-10 mass parts [0129].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ a bifunctional (meth)acrylate monomer in an amount of 75 mass %, 8 mass % of a di(meth)acrylate monomer, 10 mass % of an acrylate oligomer, and 1 mass part of a photoinitiator, based on the teachings of Shimizu et al., and would have been motivated to do so since Shimizu et al. teaches a curable composition having 20-95 mass % [0088] of a bifunctional (meth)acrylate monomer, 1-10 mass % [0088] of a di(meth)acrylate monomer, 0-50 mass % [0112]  of an acrylate oligomer, and a 0.001-10 mass parts [0129] of a photoinitiator are suitable amounts to achieve the present invention.
Although Shimizu et al. does not necessarily disclose employing both the methoxy polyethylene glycol methacrylate and methoxy polyethylene glycol acrylate in the same embodiment, it is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Regarding claims 17-20; the claims require a weight range of “up to” a weight percent, which includes the amount 0 wt. %, thus rendering these components optional.
Regarding claims 21 and 22; in addition to  as tripropylene glycol dimethacrylate and/or tetrapropylene glycol dimethacrylate (difunctional, alkoxylated acrylate monomer) [0083], Shimizu et al. contemplates other acrylates such as tripropylene glycol diacrylate [0064; 0147].
Regarding claims 23 and 24; Shimizu et al. teaches employing a polymerizable monomer having an epoxy group such as a polyethylene glycol glycidyl methacrylate having an average molecular weight of 406 (reads on “oligomer”) [0067-0069].
Regarding claim 25; the claim merely defines limitations to an optional component of the independent claim (wherein the art teaches the at least one polyethylene glycol acrylate and polyethylene glycol methacrylate).
Regarding claim 27; Shimizu et al. teaches employing an optical polymerization initiator, such as phenyl bis(2,4,6-trimethylbenzoyl)-phosphine oxide [0156].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767